Citation Nr: 0012440	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
cystitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1955.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1993 which denied the claimed benefits.  


REMAND

In the September 1996 Remand, the Board set forth in some 
detail the history of the veteran's urological complaints and 
the evaluation and treatment he had received for them during 
and since service.  Because that history remains relevant, 
the Board will again set out in full the historical 
background as reported in the September 1996 Remand:  

The veteran contends that symptoms of urinary frequency, 
including nocturia, and urinary urgency are directly 
attributable to his service-connected disabilities, not to 
other causes.  As a result, he further asserts that the 
severity of his symptoms, including the need to wear 
absorbent materials and the need to void more often than once 
an hour should be compensated accordingly.  

Service connection is in effect for adenomatous rectal 
polyps, residuals of a coccygectomy, a colostomy scar, and 
cystitis.  Adenoma of the rectum was treated while the 
veteran was on active military duty.  A summary of a period 
of hospitalization beginning in March 1955 shows that the 
veteran began to experience nocturia, as well as increased 
frequency during the daytime.  It was believed that his 
symptoms were due to irritation of the bladder and the 
prostate gland caused by the rectal lesion.  A summary of a 
period of hospitalization from July to November 1955 
indicates that the veteran was treated for mucous cysts of 
the rectum, trigonitis, and posterior urethritis.  
Thereafter, VA records suggest varying etiologies for the 
veteran's urinary symptoms.  

When seen by VA in 1958 and 1959, it was felt that the 
veteran had posterior urethritis, with no evidence of 
cystitis found on a gastrointestinal series done in February 
1958 or on a cystoscopy done in May 1958.  VA hospital 
reports dated in November and December 1961 indicate that 
observation of the veteran for nocturia and frequency during 
his hospital stays did not reveal evidence to support his 
complaints, suggesting that he in fact did not experience 
these symptoms.  Another cystoscopy done in December 1961 was 
essentially negative.  However, nonspecific cystitis was 
finally diagnosed following a cystoscopy done during a period 
of hospitalization from April to May 1964, but even then it 
was noted that the severity of the veteran's cystitis did not 
account for the persistence of his symptoms.  

Yet another possible explanation for the veteran's symptoms 
was implied in August 1969.  A VA examination report mentions 
his nocturia and bladder discomfort and also notes that 
somatization was obviously increased when the veteran was 
under stress.  A similar suggestion of etiology was made at a 
March 1993 VA urology consultation.  The examiner indicated 
that there was a possible behavioral etiology to the 
veteran's urinary frequency.  Likewise, following a July 1993 
VA examination, a diagnosis was made of urinary frequency 
with no anatomic abnormality; behavior was cited as a 
probable cause.  

More recently various tests were undertaken in an attempt to 
identify the cause of the veteran's symptoms.  An August 1994 
neurologic consultation report indicates that bladder 
dysfunction was of an uncertain cause.  A November 1994 
report indicates that computerized tomography revealed 
nothing that could account for bladder dysfunction and it was 
concluded that there was no evidence of a neurologic basis 
for his symptoms.  In June 1994, a diagnosis of benign 
prostatic hypertrophy was made following a cystoscopy.  
Additionally, a February 1995 urology consultation report 
indicates that an intravenous pyelogram done in October 1993 
was normal.  However, the prostate was enlarged.  The 
diagnosis was urinary frequency of an unknown etiology.  An 
ultrasound was planned and was later reported in March 1995 
as having revealed normal kidneys and bladder.  

As is evident from the evidence described above, recent 
records are not clear as to whether urinary symptoms are 
attributable to the veteran's service-connected cystitis or 
to some other cause.  However, it should be noted that VA is 
obliged to assist the veteran once he has submitted a well 
grounded claim.  38 U.S.C.A. § 5107 (West 1991).  In the 
context of a claim for an increased rating, it is considered 
well grounded when the veteran asserts that there has been a 
worsening of the service-connected disability at issue.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, in light of the veteran's contentions, and the 
repeated references to symptoms that ordinarily might be 
considered symptomatic of cystitis, a more definite opinion 
as to the cause of his symptoms is required.  In other words, 
having found the claim well grounded, it is not the veteran's 
burden to demonstrate an affirmative relationship between his 
symptoms and cystitis.  Rather, VA has the burden of 
assisting the veteran, which in this case means securing a 
more definite opinion, if possible.  

The veteran has proffered several explanations as the cause 
of his symptoms, including one given at the October 1994 
hearing that his bladder is irritated by his service-
connected bowel problem, an explanation that he said was 
given him by a VA urologist.  Additionally, the recent 
diagnosis of prostatitis might also suggest an explanation-
interestingly, an etiology that was first suggested in 
service medical records.  Consequently, in order to directly 
address the etiology question, further development is 
required.

Following the September 1996 Remand, the RO scheduled the 
veteran for examinations by a urologist and a psychiatrist.  
Although the urologist indicated that he had reviewed the 
evidentiary record, he made no comment regarding the 
differing etiologies that have been proposed for the 
veteran's symptoms since service both by examiners and by the 
veteran, as set forth in the Remand.  In addition, the 
examiner's initial report lists a diagnosis of neurogenic 
bladder, a diagnosis that had previously been considered and 
discarded by other examiners after appropriate testing.  
Moreover, the initial report did not provide the requested 
opinion as to whether it was at least as likely as not that 
the veteran's current urinary symptoms are due to his 
service-connected cystitis.  

In November 1999, after at least two requests for 
clarification by the RO, the urologist submitted an addendum 
to his July 1997 examination report.  The physician noted, 
after further review of the file, that the diagnosis of 
neurogenic bladder had been rejected by previous examiners 
and that his listing of the diagnosis was based on the 
veteran's reported symptoms.  The physician further stated 
that, "based on a thorough review of the chart," the 
veteran's urinary frequency had been "adequately evaluated 
and diagnosed as being due to benign prostatic hypertrophy 
and detrusor instability."  

It is clear that the urological examiner did not read the 
Board's September 1996 Remand or discuss the differing 
etiologies for the veteran's symptoms noted in the historical 
record, as required by 38 C.F.R. § 4.1 (1999) and as 
requested in the Remand.  Neither did the examiner, on either 
occasion, answer the question posed by the Board.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's September 1996 Remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

The Board also notes that a psychiatric examination was 
conducted pursuant to the September 1996 Remand.  As stated 
above, however, previous examiners have indicated a possible 
psychological or behavioral basis for at least some of the 
veteran's urological symptoms.  The September 1997 
psychiatric examiner noted only the veteran's current 
psychiatric diagnosis and postulated an additional 
psychiatric diagnosis.  He did state that the veteran's 
symptoms were not related to his bipolar disorder, but he 
made no reference to the opinions of previous examiners 
regarding a possible behavioral etiology for the veteran's 
urological symptoms.  Of note, the examiner also stated that 
the new psychiatric entity, adjustment disorder with anxious 
and depressed mood, resulted from the veteran's inability to 
cope with his bladder symptoms.  The Board believes that an 
additional opinion by a psychiatrist is needed to clarify the 
questions raised by the record.  See Stegall v. West.  

The record indicates that, following the September 1996 
Remand, the RO wrote the veteran informing him that in order 
to reopen his claim for service connection for a psychiatric 
disorder he must submit further evidence that a psychosis was 
present within one year after his separation from service.  
While the submission of other evidence might also be 
sufficient to reopen his claim, no response whatsoever was 
received from the veteran.  The veteran should be advised 
that VA's duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
Board finds that arguments expressed by the veteran's 
representative in March 2000 raise the issue of service 
connection for a psychiatric disorder either as secondary to 
the service-connected urological disability or on the basis 
of aggravation pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore, the Board believes that the RO should 
consider the September 1997 psychiatrist's statement and the 
representative's arguments in conjunction with the veteran's 
request to reopen his claim.  Accordingly, it becomes all the 
more imperative to obtain a medical opinion regarding the 
interrelationship, if any, between the veteran's current 
urological symptoms, his service-connected cystitis, and any 
psychiatric disorder or manifestations.  

Additionally, the Board notes that the veteran indicated in 
his testimony that he was in receipt of Social Security 
Disability benefits.  Because records used in a Social 
Security Administration (SSA) determination may shed some 
light on the veteran's claim for an increase, any such 
records should be sought, including the SSA determination.  
See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Following the September 1996 Remand, the RO sent three 
requests to the Baltimore SSA office for the veteran's 
records before receiving a reply stating that they were 
unable to locate the veteran's file.  SSA indicated that, 
when the file was found, the RO's request would be honored.  
The record contains a Report of Contact with a Jamaica, New 
York, SSA office dated in January 1998 that indicates that 
the veteran's file was in the Baltimore office.  In light of 
the need for a further Remand for other reasons and the 
continued importance of reviewing the SSA records if 
possible, the RO should again contact SSA to request all 
records developed in conjunction with the veteran's SSA 
Disability benefits determination.  

Finally, the September 1996 Remand noted that the veteran had 
indicated in his substantive appeal that he desired a hearing 
before a Member of the Board at the RO.  Although a hearing 
was conducted before a hearing officer, it was never 
clarified whether the veteran still desired a Board hearing.  
The September 1996 Remand directed the RO to clarify the 
veteran's wishes regarding a personal hearing before the 
Board.  However, the record does not reflect that the RO has 
done so.  The regulations provide that the veteran is 
entitled to a hearing before the Board if he so desires.  
38 C.F.R. § 20.700 (1999).  Accordingly, the RO should 
clarify his wishes in this regard.  See Stegall v. West.  

The Board acknowledges the length of time that the veteran's 
claim has been pending and regrets the need for further delay 
necessitated by the additional development of the record.  
Nevertheless, the Board is compelled again to REMAND this 
case to the RO for the following actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date medical records of any 
evaluation or treatment, VA or non-VA, 
that the veteran has received for his 
service-connected cystitis.  All records 
so received should be associated with the 
claims file.  

2.  The veteran should again be asked to 
provide the name(s) of any physician(s) 
who told him that his symptoms of 
nocturia and frequency were due to 
bladder irritation caused by a service-
connected bowel problem.  Records and 
statements regarding etiology of symptoms 
should be sought from any physician named 
by the veteran.  

3.  The RO should again request a copy of 
any SSA determination and all medical 
records relied upon to make such a 
decision.  

4.  Upon receipt of the requested 
records, the RO should schedule the 
veteran for examinations by a 
psychiatrist and a urologist.  The claims 
file, including this REMAND, must be made 
available to and be reviewed by the 
examiners in conjunction with their 
examinations.  All special tests deemed 
by the examiners to be necessary should 
be completed.  The examiners' reports 
should set forth in detail all current 
pertinent symptoms, clinical findings, 
and diagnoses.  In addition, the 
examiners should be requested to provide 
the following medical opinions:

a.  The psychiatrist should be 
requested to review the complete 
medical record, particularly the 
statements by previous examiners 
indicating that the veteran's 
urological symptoms may have a 
psychological or behavioral cause, 
and to state whether it is at least 
as likely as not that:  

i)  a psychiatric disorder 
caused the veteran's urological 
symptoms or made his urological 
symptoms worse.  The 
psychiatrist should indicate, 
to the extent possible, which 
symptoms are attributable to 
such a cause, as well as the 
degree of any increased 
disability in the urological 
symptoms due to a psychiatric 
disorder.  

ii)  the veteran's urological 
symptoms caused a psychiatric 
disorder or aggravated any pre-
existing psychiatric disorder.  

b.  The urologist should be 
requested to review the complete 
medical record and to state whether 
it is at least as likely as not 
that:  

i)  the veteran's current 
urological symptoms are due to 
his service-connected cystitis. 

ii)  the veteran's current 
urological symptoms-or the 
immediate cause(s) of those 
symptoms (e.g., benign 
prostatic hypertrophy, detrusor 
instability)-are due to a 
service-connected disability, 
i.e., adenomatous rectal 
polyps, residuals of a 
coccygectomy, or residuals of a 
colostomy.  The examiner's 
attention in this regard is 
drawn to statements by 
physicians during and shortly 
after service.  

All opinions should be supported by 
reference to pertinent evidence in the 
record.  

5.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased (compensable) rating for 
cystitis.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




